OAKES, Senior Circuit Judge,
concurring:
I concur, bound as I am by the precedent of Powell v. Power, 436 F.2d 84 (2d Cir.1970), although the irregularities here were so gross as to call the flat statements in that precedent into serious question. However, to erode Powell, even in cases as fraught with irregularity as these, would put the federal courts in the extremely difficult position of monitoring state primaries as to the extent of election law violations, cases which would involve serious time constraints, difficult questions of cause and effect, and extremely complicated questions of remedy, including whether to order a reeleetion overall or only in certain districts, etc. Thus, though I was initially inclined to agree with District Judge Trager that the facts of these cases and the related cases went beyond the bounds of simple irregularity, on further reflection they still fall short of the intentional deprivation called for by Powell and progeny. Therefore, I am required, reluctantly, to concur.
I cannot help but note my view, however, that the only “abuse” of Judge Trager’s discretion was his hesitance to construe our precedent as strictly as my colleagues did, and I now do. Indeed, I thought he took a very sensible, restrained, and practical approach to an almost impossible series of bureaucratic and official errors resulting in the deprivation of important, fundamental voting rights. Let us hope that a repetition of such will not again occur. ■ Were it to do so, it would, I think, invite this court to look anew at the Powell approach.